Case 2:19-cv-12708-AC-RSW ECF No. 1 filed 09/16/19        PageID.1   Page 1 of 11




                    UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF MICHIGAN


 TERESA THOMAS,            )
 Plaintiff,                )
                           )
 v.                        )
                           )
 CITY OF DETROIT POLICE )
 OFFICER JOHN DOE #1,      )
 CITY OF DETROIT POLICE )
 OFFICER JOHN DOE #2       )
 Defendants.               )
 _____________________________________________________________/

                   COMPLAINT AND JURY DEMAND

       Plaintiff Teresa Thomas (“Thomas”), by and through her attorneys,

 Olson PLLC, states the following for her Complaint against Defendants Police

 Officer John Doe #1 (“Doe #1”) and Police Officer John Doe #2 (“Doe #2”):

       1.     This is a civil action arising under 42 U.S.C. § 1983 and common

 law avenues of recovery for deprivations of Plaintiff’s rights.

       2.     Plaintiff sues the Officers Doe #1 and Doe #2 (“Individual

 Defendants”) in their individual capacity.
Case 2:19-cv-12708-AC-RSW ECF No. 1 filed 09/16/19         PageID.2    Page 2 of 11




                               JURISDICTION

         3.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §

 1331.

                                    VENUE

         4.   Venue is proper under 28 U.S.C. § 1391(b).

         5.   At all times relevant herein, Plaintiff resided in and was a citizen

 of the City of Detroit, County of Wayne, and state of Michigan.

         6.   The incident giving rise to this case occurred in Wayne,

 Michigan.

         7.   Defendants Doe #1 and Doe #2 are City of Detroit Police

 Officers who acted under color of State law and are “persons” for purposes of

 a 42 U.S.C. § 1983 action.

                          COLOR OF STATE LAW

         8.   At all times relevant herein, Defendants acted under color of state

 law including statutes, ordinances, regulations, policies, customs and usages

 of the State of Michigan.




                                        2
Case 2:19-cv-12708-AC-RSW ECF No. 1 filed 09/16/19       PageID.3    Page 3 of 11




                         FACTUAL BACKGROUND

       9.     On or about July 19, 2019, Plaintiff owned two dogs, one named

 Tiny and one named Winter.

       10.    On or about July 19, 2019, Plaintiff resided 2425 Beal Street,

 Detroit, Michigan 48214 (“Residence”).

       11.    On July 19, 2019, Defendants Doe #1 and Doe #2 were, on

 information and belief looking for a person who was not Plaintiff and did not

 reside at Plaintiff’s Residence.

       12.    On July 19, 2019, Defendant Doe # 1 said to Plaintiff, who was

 standing inside her front door at that time, that the person that Defendants

 were looking for was in Plaintiff’s Residence.

       13.    Plaintiff explained that no one was in her Residence other than

 herself, her son and her dogs.

       14.    Defendant Doe #1 replied that he “knows” that the person that

 Defendants were looking for was in Plaintiff’s house.

       15.    Plaintiff explained that the person was not in her Residence.

       16.    Next, Defendant Doe #1 stated that he would search Plaintiff’s

 Residence.

       17.    Plaintiff told Defendant Doe #1 that he was not permitted to enter

 her Residence without a search warrant.



                                       3
Case 2:19-cv-12708-AC-RSW ECF No. 1 filed 09/16/19      PageID.4   Page 4 of 11




       18.    Plaintiff then closed the front door.

       19.    The dogs were visible to Doe #1 and Doe #2 and other police

 officers through the closed security door.

       20.    Defendant Doe #1 stated to Plaintiff that he was coming into

 Plaintiff’s residence to search.

       21.    Plaintiff repeated to Defendant Doe #1 that he was not permitted

 to enter the Residence without a search warrant.

       22.    Next, Defendant Doe #1 grabbed the security door and yanked it

 open while Plaintiff was holding on the door shut.

       23.    Defendant Doe #1 pulled Plaintiff out of the house because she

 was holding the door shut at that time.

       24.    Tiny and Winter then went out the front door and around the

 corner to where their food bowls kept.

       25.    Police officer Doe #2 shot both Tiny and Winter.

       26.    Defendant Doe #1 laughed at Plaintiff as she tried to help her

 wounded animals.

       27.    Defendant Doe #1’s supervisor then asked Doe #1 to leave.

       28.    The Detroit Pit Crew came and picked up the wounded dogs and

 took them to a veterinarian.

       29.    Tiny died from his wounds.



                                        4
Case 2:19-cv-12708-AC-RSW ECF No. 1 filed 09/16/19        PageID.5    Page 5 of 11




       30.     Winter has survived.

       31.     On information and belief, police officers never found the person

 for whom they were searching.

       32.     Defendant Doe #1’s search and seizure of Plaintiff’s Residence

 without a search warrant was unreasonable per se.

       33.     Defendant Doe # 2’s seizure was unreasonable because the dogs

 did not present a threat of imminent harm to Defendant.

       34.     But for Defendant Doe #1’s illegal search of Plaintiff’s

 Residence, Defendant Doe #2 would never have encountered Plaintiff’s dogs

 because Plaintiff’s dogs would have remained secured safely inside Plaintiff’s

 Residence if Defendant Doe #1 would not have unlawfully opened Plaintiff’s

 front door.

       35.     On information and belief, Defendant Doe #1 and Doe #2 had no

 training with respect to dog encounters.

       36.     Such training is available, for free, through the United States

 Department of Justice Community Oriented Policing Services.

       37.     Plaintiff sought information regarding the incident giving rise to

 this case, including the identity of Defendant Doe #1 and Doe #2, through a

 Freedom of Information Act (“FOIA”) request.




                                        5
Case 2:19-cv-12708-AC-RSW ECF No. 1 filed 09/16/19         PageID.6    Page 6 of 11




       38.    However, the City of Detroit effectively rejected the request

 when on September 12, 2019, it demanded that Plaintiff pay nearly $2,000 for

 the information, which included four audio files, 73 pages of written records

 and 27 video files.

       39.    Accordingly, Plaintiff has initiated this matter against “John

 Doe” Defendants.

                              COUNT I
                  VIOLATIONS OF CIVIL RIGHTS
         42 U.S.C. § 1983 AND THE FOURTH AMENDMENT
            AGAINST THE INDIVIDUAL DEFENDANTS
      FOR COMPENSATORY DAMAGES, PUNITIVE DAMAGES
                       AND ATTORNEY’S FEES

       40.    Plaintiff re-alleges all of the preceding paragraphs.

       41.    “The Fourth Amendment of the United States Constitution, U.S.

 Const. amend. IV, protects the individual's privacy in a variety of settings. In

 none is the zone of privacy more clearly defined than when bounded by the

 unambiguous physical dimensions of an individual's home--a zone that finds

 its roots in clear and specific constitutional terms: “The right of the people to

 be secure in their ... houses ... shall not be violated.” ... In terms that apply

 equally to seizures of property and to seizures of persons, the Fourth

 Amendment has drawn a firm line at the entrance to the house. Absent

 exigent circumstances, that threshold may not reasonably be crossed without

 a warrant.” Payton v. New York, 445 U.S. 573, 589-90 (1980).


                                        6
Case 2:19-cv-12708-AC-RSW ECF No. 1 filed 09/16/19            PageID.7     Page 7 of 11




        42.    The search and seizure of Plaintiff’s home without a warrant was

 presumptively unreasonable. Id. at 586; Georgia v. Randolph, 547 U.S. 103,

 120 (2006).

        43.    Defendant Doe #1 pulling Plaintiff from the inside of her home

 to the outside of her home when he yanked open the front door that Plaintiff

 was holding shut was an unreasonable seizure of Plaintiff because, inter alia,

 (i) there was no reasonable suspicion of her, (ii) there was no warrant and (iii)

 Defendant Doe #1 used excessive force.

        44.    The seizure of Plaintiff under these circumstances was

 unreasonable. Terry v. Ohio, 392 U.S. 1, 16 (1968).

        45.    The Fourth Amendment of the United States Constitution, U.S.

 Const. amend. IV, prohibits the government from unreasonably seizing a

 citizen’s property.

        46.    "The destruction of property by state officials poses as much of

 a threat, if not more, to people's right to be 'secure . . . in their effects' as does

 the physical taking of them." Fuller v. Vines, 36 F.3d 65, 68 (9th Cir. 1994),

 overruled on other grounds, Robinson v. Solano County, 278 F.3d 1007, 1013

 (9th Cir. 2002) (citation omitted).

        47.    An individual has a Fourth Amendment property right in their

 pets. San Jose Charter of the Hell’s Angels Motorcycle Club v. City of San



                                           7
Case 2:19-cv-12708-AC-RSW ECF No. 1 filed 09/16/19         PageID.8    Page 8 of 11




 Jose, 402 F.3d 962, 977-78 (9th Cir. 2005); Brown v. Battle Creek Police

 Department, 844 F.3d 556, 568 (6th Cir. 2016).

        48.   That an individual has a property right in their pets was clearly

 established in 2013. Brown, 844 F.3d at 567.

        49.   Pets are more than just a personal effect. San Jose, 402 F.3d at

 975.

        50.   The emotional attachment to a pet is not comparable to a

 possessory interest in furniture or other inanimate property. Id.

        51.   Indeed, Plaintiff’s Fourth Amendment interests involved are

 substantial because the bond between an owner and their pet is strong and

 enduring and Plaintiff thinks of their pet “in terms of an emotional

 relationship, rather than a property relationship.” Altman v. City of High Point,

 N.C., 330 F.3d 194, 205 (4th Cir. 2003).

        52.   Defendants’ acts described herein were intentional, grossly

 negligent, amounted to reckless or callous indifference to Plaintiff’s

 constitutional rights.

        53.   Defendant’s seizure of Tiny and Winter was objectively

 unreasonable.

        54.   No exigent circumstances warranted the intrusion involved in

 this case.



                                        8
Case 2:19-cv-12708-AC-RSW ECF No. 1 filed 09/16/19            PageID.9    Page 9 of 11




        55.      No governmental interest justifies the search or seizure involved

 in this case.

                             COMPENSATORY DAMAGES

        56.      Under 42 U.S.C. § 1983 Plaintiff is entitled to an award of

 compensatory damages against each Defendant in his individual capacity,

 which includes “damages for the emotional distress suffered by Plaintiffs . . .

 and any other injury that is the result of . . . the unlawful seizure of Plaintiffs’”

 dogs. Moreno v. Hughes, 157 F.Supp.3d 687, 692 (E.D. Mich. 2016).

                                PUNITIVE DAMAGES

        57.      The individual Defendant’s actions were:

                 a.    Reckless;

                 b.    Showed callous indifference toward the rights of Plaintiff;

                       and

                 c.    Were taken in the face of a perceived risk that the actions

                       would violate federal law.

        58.      Plaintiff is entitled to an award of punitive damages against

 Defendant in his individual capacity, in order to punish him and to deter

 others.




                                          9
Case 2:19-cv-12708-AC-RSW ECF No. 1 filed 09/16/19         PageID.10     Page 10 of 11




                                ATTORNEY’S FEES

        59.    Under 42 U.S.C. § 1988, if Plaintiff is the prevailing party in this

  litigation, then she will be entitled to receive an award of reasonable attorney’s

  fees, non-taxable expenses and costs.

        THEREFORE, Plaintiff prays for judgment under 42 U.S.C. § 1983 and

  1988 against Defendants in their individual capacity, for compensatory

  damages in a fair and reasonable amount, for punitive damages, for reasonable

  attorney’s fees, for and non-taxable expenses, for costs, and Plaintiff prays for

  such other relief as may be just under the circumstances and consistent with

  the purpose of 42 U.S.C. § 1983.

                                    Respectfully submitted,

                                    Olson PLLC



                                    /s/ Christopher S. Olson_______
                                    Christopher S. Olson (P58780)
                                    32121 Woodward Avenue
                                    Suite 300
                                    Royal Oak, Michigan 48073
                                    (248) 672-7368
                                    colson@olsonpllc.mygbiz.com
                                    Attorneys for Plaintiff
  September 16, 2019
  Detroit, Michigan




                                          10
Case 2:19-cv-12708-AC-RSW ECF No. 1 filed 09/16/19          PageID.11   Page 11 of 11




                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

  demands trial by jury in this action of all issues so triable.


                                    Respectfully submitted,

                                    Olson PLLC



                                    /s/Christopher S. Olson_______
                                    Christopher S. Olson (P58780)
                                    32121 Woodward Avenue
                                    Suite 300
                                    Royal Oak, Michigan 48073
                                    (248) 672-7368
                                    colson@olsonpllc.mygbiz.com
                                    Attorneys for Plaintiff
  September 16, 2019
  Detroit, Michigan




                                          11
